
	
		II
		111th CONGRESS
		1st Session
		S. 1658
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2009
			Mr. Reed (for himself,
			 Mr. Johanns, Mrs. Boxer, Mr.
			 Merkley, and Mr. Franken)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish the Council on Healthy Housing, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Healthy Housing Council Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)In the United
			 States—
				(A)5,700,000
			 households live in homes with moderate or severe physical hazards;
				(B)23,000,000 homes
			 have significant lead-based paint hazards;
				(C)8,700,000 homes
			 have had leaks in the last 12 months;
				(D)6,000,000 homes
			 have had signs of mice in the last 3 months; and
				(E)1 in 15 homes
			 have dangerous levels of radon.
				(2)Residents of
			 housing that is poorly designed, constructed, or maintained are at risk for
			 cancer, carbon monoxide poisoning, burns, falls, rodent bites, childhood lead
			 poisoning, asthma, and other illnesses and injuries. Vulnerable subpopulations,
			 such as children and the elderly, are at elevated risk for housing-related
			 illnesses and injuries.
			(3)Because
			 substandard housing typically poses the greatest risks, the disparities in the
			 distribution of housing-related health hazards are striking. One million two
			 hundred thousand housing units with significant lead-based paint hazards house
			 low-income families with children under 6 years of age.
			(4)Housing-related
			 illnesses, including asthma and lead poisoning, disproportionately affect
			 children from lower-income families and from specific racial and ethnic groups.
			 In 2005, 13 percent of Black children were reported to have asthma, as compared
			 with 9 percent of both Hispanic and White children. Black children are twice as
			 likely to die from residential injuries as White children, and 3 percent of
			 Black children and 2 percent of Mexican-American children have elevated blood
			 lead levels, as compared to only 1.3 percent of White children.
			(5)The annual costs
			 for environmentally attributable childhood diseases in the United States,
			 including lead poisoning, asthma, and cancer, total $54,900,000,000. This
			 amount is approximately 3 percent of total health care costs.
			(6)Appropriate
			 housing design, construction, and maintenance, timely correction of
			 deficiencies, planning efforts, and low-cost preventative measures can reduce
			 the incidence of serious injury or death, improve the ability of residents to
			 survive in the event of a major catastrophe, and contribute to overall
			 well-being and mental health. Housing units that are kept lead-safe are
			 approximately 25 percent less likely to have another child with elevated blood
			 lead levels. Properly installed and maintained smoke alarms reduce the risk of
			 fire deaths by 50 percent.
			(7)Providing healthy
			 housing to families and individuals in the United States will help prevent an
			 estimated 240,000 elevated blood lead levels in young children, 11,000
			 unintentional injury deaths, 12,000,000 nonfatal injuries, 3,000 deaths in
			 house fires, 14,000 burn injuries, and 21,000 radon-associated lung cancer
			 deaths that occur in United States housing each year, as well as 20,000,000
			 asthma cases and 14,000,000 missed school days.
			(8)While there are
			 many programs in place to address housing-related health hazards, these
			 programs are fragmented and spread across many agencies, making it difficult
			 for at-risk families and individuals to access assistance or to receive
			 comprehensive information.
			(9)Better
			 coordination among Federal agencies is needed, as is better coordination at
			 State and local levels, to ensure that families and individuals can access
			 government programs and services in an effective and efficient manner.
			3.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)CouncilThe
			 term Council means the Interagency Council on Healthy Housing
			 established under section 4.
			(2)HousingThe
			 term housing means any form of residence, including rental
			 housing, homeownership, group home, or supportive housing arrangement.
			(3)Healthy
			 housingThe term healthy housing means housing that
			 is designed, constructed, rehabilitated, and maintained in a manner that
			 supports the health of the occupants of such housing.
			(4)Housing-related
			 health hazardThe term housing-related health hazard
			 means any biological, physical, or chemical source of exposure or condition
			 either in, or immediately adjacent to, housing, that can adversely affect human
			 health.
			(5)Low-income
			 families and individualsThe term low-income families and
			 individuals means any household or individual with an income at or below
			 200 percent of the Federal poverty line.
			(6)Poverty
			 lineThe term poverty line means the official
			 poverty line defined by the Office of Management and Budget based on the most
			 recent data available from the Bureau of the Census.
			(7)ProgramThe
			 term program includes any Federal, State, or local program
			 providing housing or financial assistance, health care, mortgages, bond and tax
			 financing, homebuyer support courses, financial education, mortgage insurance
			 or loan guarantees, housing counseling, supportive services, energy assistance,
			 or other assistance related to healthy housing.
			(8)ServiceThe
			 term service includes public and environmental health services,
			 housing services, energy efficiency services, human services, and any other
			 services needed to ensure that families and individuals in the United States
			 have access to healthy housing.
			4.Interagency
			 council on healthy housing
			(a)EstablishmentThere
			 is established in the executive branch an independent council to be known as
			 the Interagency Council on Healthy Housing.
			(b)ObjectivesThe
			 objectives of the Council are as follows:
				(1)To promote the
			 supply of and demand for healthy housing in the United States through capacity
			 building, technical assistance, education, and public policy.
				(2)To promote
			 coordination and collaboration among the Federal departments and agencies
			 involved with housing, public health, energy efficiency, emergency preparedness
			 and response, and the environment to improve services for families and
			 individuals residing in inadequate or unsafe housing and to make
			 recommendations about needed changes in programs and services with an emphasis
			 on—
					(A)maximizing the
			 impact of existing programs and services by transitioning the focus of such
			 programs and services from categorical approaches to comprehensive approaches
			 that consider and address multiple housing-related health hazards;
					(B)reducing or
			 eliminating areas of overlap and duplication in the provision and accessibility
			 of such programs and services;
					(C)ensuring that
			 resources, including assistance with capacity building, are targeted to and
			 sufficient to meet the needs of high-risk communities, families, and
			 individuals; and
					(D)facilitating
			 access by families and individuals to programs and services that help reduce
			 health hazards in housing.
					(3)To identify
			 knowledge gaps, research needs, and policy and program deficiencies associated
			 with inadequate housing conditions and housing-related illnesses and
			 injuries.
				(4)To help identify
			 best practices for achieving and sustaining healthy housing.
				(5)To help improve
			 the quality of existing and newly constructed housing and related programs and
			 services, including those programs and services which serve low-income families
			 and individuals.
				(6)To establish an
			 ongoing system of coordination among and within such agencies or organizations
			 so that the healthy housing needs of families and individuals are met in a more
			 effective and efficient manner.
				(c)MembershipThe
			 Council shall be composed of the following members:
				(1)The Secretary of
			 Health and Human Services.
				(2)The Secretary of
			 Housing and Urban Development.
				(3)The Administrator
			 of the Environmental Protection Agency.
				(4)The Secretary of
			 Energy.
				(5)The Secretary of
			 Labor.
				(6)The Secretary of
			 Veterans Affairs.
				(7)The Secretary of
			 the Treasury.
				(8)The Secretary of
			 Agriculture.
				(9)The Secretary of
			 Education.
				(10)The head of any
			 other Federal agency as the Council considers appropriate.
				(11)Six additional
			 non-Federal employee members, as appointed by the President to serve terms not
			 to exceed 2 years, of whom—
					(A)1 shall be a
			 State or local Government Director of Health or the Environment;
					(B)1 shall be a
			 State or local Government Director of Housing or Community Development;
					(C)2 shall represent
			 nonprofit organizations involved in housing or health issues; and
					(D)2 shall represent
			 for-profit entities involved in the housing, banking, or health insurance
			 industries.
					(d)Co-ChairpersonsThe
			 co-Chairpersons of the Council shall be the Secretary of Housing and Urban
			 Development and the Secretary of Health and Human Services.
			(e)Vice
			 chairEvery 2 years, the Council shall elect a Vice Chair from
			 among its members.
			(f)MeetingsThe
			 Council shall meet at the call of either co-Chairperson or a majority of its
			 members at any time, and no less often than annually.
			5.Functions of the
			 council
			(a)Relevant
			 activitiesIn carrying out the objectives described in section
			 4(b), the Council shall—
				(1)review Federal
			 programs and services that provide housing, health, energy, or environmental
			 services to families and individuals;
				(2)monitor,
			 evaluate, and recommend improvements in existing programs and services
			 administered, funded, or financed by Federal, State, and local agencies to
			 assist families and individuals in accessing healthy housing and make
			 recommendations about how such agencies can better work to meet the healthy
			 housing and related needs of low-income families and individuals; and
				(3)recommend ways
			 to—
					(A)reduce
			 duplication among programs and services by Federal agencies that assist
			 families and individuals in meeting their healthy housing and related service
			 needs;
					(B)ensure
			 collaboration among and within agencies in the provision and availability of
			 programs and services so that families and individuals are able to easily
			 access needed programs and services;
					(C)work with States
			 and local governments to better meet the needs of families and individuals for
			 healthy housing by—
						(i)holding meetings
			 with State and local representatives; and
						(ii)providing
			 ongoing technical assistance and training to States and localities in better
			 meeting the housing-related needs of such families and individuals;
						(D)identify best
			 practices for programs and services that assist families and individuals in
			 accessing healthy housing, including model—
						(i)programs linking
			 housing, health, environmental, human, and energy services;
						(ii)housing and
			 remodeling financing products offered by Government, quasi-government, and
			 private sector entities;
						(iii)housing and
			 building codes and regulatory practices;
						(iv)existing and new
			 consensus specifications and work practices documents;
						(v)capacity building
			 and training programs that help increase and diversify the supply of
			 practitioners who perform assessments of housing-related health hazards and
			 interventions to address housing-related health hazards; and
						(vi)programs that
			 increase community awareness of, and education on, housing-related health
			 hazards and available assessments and interventions;
						(E)develop a
			 comprehensive healthy housing research agenda that considers health, safety,
			 environmental, and energy factors, to—
						(i)identify
			 cost-effective assessments and treatment protocols for housing-related health
			 hazards in existing housing;
						(ii)establish links
			 between housing hazards and health outcomes;
						(iii)track
			 housing-related health problems including injuries, illnesses, and
			 death;
						(iv)track housing
			 conditions that may be associated with health problems;
						(v)identify
			 cost-effective protocols for construction of new healthy housing; and
						(vi)identify
			 replicable and effective programs or strategies for addressing housing-related
			 health hazards;
						(4)hold biannual
			 meetings with stakeholders and other interested parties in a location
			 convenient for such stakeholders, or hold open Council meetings, to receive
			 input and ideas about how to best meet the healthy housing needs of families
			 and individuals;
				(5)maintain an
			 updated website of policies, meetings, best practices, programs and services,
			 making use of existing websites as appropriate, to keep people informed of the
			 activities of the Council; and
				(6)work with member
			 agencies to collect and maintain data on housing-related health hazards,
			 illnesses, and injuries so that all data can be accessed in 1 place and to
			 identify and address unmet data needs.
				(b)Reports
				(1)By
			 membersEach year the head of each agency who is a member of the
			 Council shall prepare and transmit to the Council a report that briefly
			 summarizes—
					(A)each healthy
			 housing-related program and service administered by the agency and the number
			 of families and individuals served by each program or service, the resources
			 available in each program or service, and a breakdown of where each program and
			 service can be accessed;
					(B)the barriers and
			 impediments, including statutory or regulatory, to the access and use of such
			 programs and services by families and individuals, with particular attention to
			 the barriers and impediments experienced by low-income families and
			 individuals;
					(C)the efforts made
			 by the agency to increase opportunities for families and individuals, including
			 low-income families and individuals, to reside in healthy housing, including
			 how the agency is working with other agencies to better coordinate programs and
			 services; and
					(D)any new data
			 collected by the agency relating to the healthy housing needs of families and
			 individuals.
					(2)By the
			 councilEach year the Council shall prepare and transmit to the
			 President and the Congress, a report that—
					(A)summarizes the
			 reports required in paragraph (1);
					(B)utilizes recent
			 data to assess the nature of housing-related health hazards, and associated
			 illnesses and injuries, in the United States;
					(C)provides a
			 comprehensive and detailed description of the programs and services of the
			 Federal Government in meeting the needs and problems described in subparagraph
			 (B);
					(D)describes the
			 activities and accomplishments of the Council in working with Federal, State,
			 and local governments, nonprofit organizations and for-profit entities in
			 coordinating programs and services to meet the needs described in subparagraph
			 (B) and the resources available to meet those needs;
					(E)assesses the
			 level of Federal assistance required to meet the needs described in
			 subparagraph (B); and
					(F)makes
			 recommendations for appropriate legislative and administrative actions to meet
			 the needs described in subparagraph (B) and for coordinating programs and
			 services designed to meet those needs.
					6.Powers of the
			 council
			(a)HearingsThe
			 Council may hold such hearings, sit and act at such times and places, take such
			 testimony, and receive such evidence as the Council considers advisable to
			 carry out the purposes of this Act.
			(b)Information
			 from agenciesAgencies which are represented on the Council shall
			 provide all requested information and data to the Council as requested.
			(c)Postal
			 servicesThe Council may use the United States mails in the same
			 manner and under the same conditions as other departments and agencies of the
			 Federal Government.
			(d)Gifts
				(1)In
			 generalThe Council may accept, use, and dispose of gifts or
			 donations of services or property.
				(2)Internal
			 regulationsThe Council shall adopt internal regulations
			 governing the receipt of gifts or donations of services or property similar to
			 those described in part 2601 of title 5, Code of Federal Regulations.
				(e)Contracts and
			 interagency agreementsThe Council may enter into contracts with
			 State, Tribal, and local governments, public agencies and private-sector
			 entities, and into interagency agreements with Federal agencies. Such contracts
			 and interagency agreements may be single-year or multi-year in duration.
			7.Council
			 personnel matters
			(a)Compensation of
			 members
				(1)Non-federal
			 employeesA member of the Council who is not an officer or
			 employee of the Federal Government shall be reasonably compensated for that
			 member's participation in the Council, including reimbursement for travel
			 expenses as described in subsection (b).
				(2)Federal
			 employeesA member of the Council who is an officer or employee
			 of the United States shall serve without compensation in addition to the
			 compensation received for services of the member as an officer or employee of
			 the Federal Government.
				(b)Travel
			 expensesThe members of the Council shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Council.
			(c)Staff
				(1)Executive
			 DirectorThe Council shall appoint an Executive Director at its
			 initial meeting. The Executive Director shall be compensated at a rate not to
			 exceed the rate of pay payable for level V of the Executive Schedule under
			 section 5316 of title 5, United States Code.
				(2)CompensationWith
			 the approval of the Council, the Executive Director may appoint and fix the
			 compensation of such additional personnel as are necessary to carry out the
			 duties of the Council. The rate of compensation may be set without regard to
			 the provisions of chapter 51 and subchapter II of chapter 53 of title 5, United
			 States Code, relating to classification of positions and General Schedule pay
			 rates, except that the rate of pay may not exceed the rate payable for level V
			 of the Executive Schedule under section 5316 of such title.
				(d)Temporary and
			 intermittent servicesIn carrying out its objectives, the Council
			 may procure temporary and intermittent services of consultants and experts
			 under section 3109(b) of title 5, United States Code, at rates for individuals
			 which do not exceed the daily equivalent of the annual rate of basic pay
			 prescribed for level V of the Executive Schedule under section 5316 of such
			 title.
			(e)Detail of
			 Government employeesUpon request of the Council, any Federal
			 Government employee may be detailed to the Council without reimbursement, and
			 such detail shall be without interruption or loss of civil service status or
			 privilege.
			(f)Administrative
			 supportThe Secretary of Housing and Urban Development shall
			 provide the Council with such administrative (including office space) and
			 supportive services as are necessary to ensure that the Council can carry out
			 its functions.
			8.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to carry out this Act, $750,000 for each of fiscal years
			 2010 through 2014.
			(b)AvailabilityAmounts
			 authorized to be appropriated by subsection (a) shall remain available for the
			 2 fiscal years following such appropriation.
			
